*674opinion. ■
Smith:
Under the Revenue Act of 1921, a corporate taxpayer is entitled to include in invested capital—
Intangible property bona fide paid in for stock or shares prior to March 3, 1917, in an amount not exceeding (a) the actual cash value of such property at the time paid in, (b) the par value of the stock or shares issued therefor, or (c) in the aggregate 25 per centum of the par value of the total stock or shares of the corporation outstanding on March 3, 1917, whichever is lowest. (Section 326 (a) (4).)
The only question for determination here is whether the good will of the predecessor corporations, the York Company and the Hotel. York, a corporation, had an actual cash value of $55,000, or any less amount at the time paid in for shares of stock in 1912. The facts with respect to the value of the good will are stated in the findings of fact. The predecessor corporations had not been able to operate at a profit. A considerable portion of the money invested by Sylvanus Stokes and H. G. Williams had gone to wipe out operating deficits. Stokes withdrew from the enterprise in 1912 and realized only $10,000 upon his investment of $46,500. The York Company and the Hotel York, a corporation, were insolvent. The lessor agreed to reduce the rental $10,000 per year for the term of five years from May 1, 1912, and then Williams invested in excess of $57,000 (including $10,000 for Stokes’ interest) to liquidate the liabilities or the companies and continued to carry on the business.
We are not satisfied from the evidence before us that the good will of the York Company and of the Hotel York, a corporation, had an actual cash value in 1912. Those corporations had not been able to operate at a profit from the date of organization. The fact that the lessor voluntarily reduced the rental to the extent of $10,000 per annum for a period of five years from May 1, 1912, argues strongly that the good will had no cash value in the year in which the reduction was made. Upon the evidence before us it must be held that the claimed cash value of the good will in 1912 has not been proven.
In its petition the taxpayer asks assessment under section 328 of the Revenue Act of 1921. No evidence has, however, been presented which would prove such an abnormality in invested capital or income for the year 1921 as would warrant such assessment.